— In an action to foreclose a mortgage, defendant appeals from an order of the Supreme Court, Westchester County (Buell, J.), entered July 14, 1983, which denied that branch of his motion as sought to vacate a default judgment and *1034so much of that motion as purportedly sought dismissal of the complaint pursuant to CPLR 3215 (subd [c]) for failure to prosecute.
Order affirmed, with costs.
Based on the record submitted, the issue concerning plaintiff’s allegedly untimely pursuit of a default judgment was not raised in defendant’s motion papers to vacate the default and, therefore, may not be considered for the first time on appeal (Brent-Grand v Megavolt Corp., 97 AD2d 783; Arnold v New City Condominiums Corp., 88 AD2d 578, 579). Titone, J. P., Lazer, Bracken and Boyers, JJ., concur.